              Case 9:19-bk-01947-FMD           Doc 7     Filed 03/07/19      Page 1 of 74



                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION
                                    www.flmb.uscourts.gov

In re:

JUST ONE MORE RESTAURANT CORP.,                         Case No. ____________________
and JUST ONE MORE HOLDING CORP.,1                       Case No. ____________________

         Debtors.                                       Chapter 11 Cases
                                                        (Joint Administration Pending)
____________________________________/

    DECLARATION OF CHIEF RESTRUCTURING OFFICER, GERARD A. MCHALE,
       IN SUPPORT OF CHAPTER 11 PETITIONS AND FIRST DAY PLEADINGS

         I, Gerard A. McHale, hereby declare that the following is true to the best of my knowledge,

information, and belief:

         1.     I am the Chief Restructuring Officer (“CRO”) of Just One More Restaurant Corp.

(“JOMR”) and Just One More Holding Corp. (“JOMH” and together with JOMR, collectively, the

“Debtors”). On the date hereof (the “Petition Date”), the Debtors commenced these cases (the

“Chapter 11 Cases”) by filing voluntary petitions under chapter 11 of title 11 of the United States

Code (the “Bankruptcy Code”) in this Court. The Debtors continue to operate their business and

manage their assets as debtors-in-possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code.

         2.     I submit this declaration (“Declaration”) in support of the Debtors’ petitions and

First Day Pleadings (defined below). I am familiar with the contents of each First Day Pleading

and, to the best of my knowledge after reasonable inquiry, believe that the relief sought in each

First Day Pleading: (a) is necessary to enable the Debtors to enter chapter 11 with minimal


1
     The last four digits of each Debtor’s federal tax identification number are Just One More Restaurant
     Corp. (5070) and Just One More Holding Corp. (6081). The address of the Debtors is 8955 Fontana
     Del Sol Way, 2nd Floor, Naples, FL 34109.
8930461-15
              Case 9:19-bk-01947-FMD         Doc 7    Filed 03/07/19      Page 2 of 74



disruption; (b) is critical to the Debtors’ efforts to preserve value and maximize creditor and

stakeholder recoveries; and (c) best serves the Debtors’ estates and creditors’ and stakeholders’

interests. Further, it is my belief that the relief sought in the First Day Pleadings is narrowly

tailored and necessary to achieve the goals of these Chapter 11 Cases.

         3.     Except as otherwise indicated, all statements in this Declaration are based upon my

personal knowledge, my review of the Debtors’ books and records, relevant documents and other

information prepared or collected by the Debtors’ representatives, including but not limited to the

employees of Palm Management Corporation (“PMC”) which serves as the manager of JOMR

pursuant to a certain Management Agreement dated January 1, 2007 (the “Management

Agreement”), or my opinion based upon my experience with the Debtors’ business activities and

financial condition. In making my statements based upon my review of the Debtors’ books and

records, relevant documents and other information prepared or collected by the Debtors’

professionals and representatives, I have relied upon these professionals and representatives

accurately recording, preparing or collecting such documentation and other information. I am over

the age of eighteen and if called to testify as a witness in this matter, I could and I would

competently testify to each of the facts set forth herein. I am authorized to submit this Declaration

on behalf of the Debtors.

         4.     For the past 20 years, I have worked extensively in asset administration,

management and recovery. I have served as a chapter 11 bankruptcy trustee in numerous cases in

several divisions of the Middle and Southern districts in Florida, as well as the Southern District

of New York, the Eastern District of Virginia, the Eastern District of California and the District of

Alaska. I am a licensed CPA in the states of Florida and New York. I am certified in financial

forensics.

                                                 2
8930461-15
              Case 9:19-bk-01947-FMD        Doc 7    Filed 03/07/19     Page 3 of 74



         5.       I am the founding partner of McHale, P.A., which through me, has been involved

in the bankruptcy arena for over 35 years, serving as a court-appointed trustee and examiner, chief

restructuring officer, financial advisor for creditors’ committees, expert witness and accountant

for debtors including, but not limited to, the following matters: In re Purple Shovel, LLC, Case

No. 8:18-bk-04599-CED (Bankr. M.D. Fla. Aug. 8, 2018); In re Peninsula Airways, Inc., dba

PenAir, Case No. 3:17-00282-GS (Bankr. D. Alaska July 9, 2018); In re ATIF, Inc., Case No.

9:17-bk-01712-FMD (Bankr. M.D. Fla. Mar. 8, 2017); In re East Coast Brokers & Packers, Inc.,

Case No. 8:13-bk-2894-KRM (Bankr. M.D. Fla. June 21, 2013); In re Sky King, Inc., Case No.

12-35909-C-11 (Bankr. E.D. Cal. Feb. 14, 2014); In re LandAmerica 1031 Exchange Services Inc.,

Case No. 3:08-35995-KRH (Bankr. E.D. Va. Nov. 16, 2009); In re The 1031 Tax Group LLC,

Case No. 07-11448-MG (Bankr. S.D. N.Y. Oct. 25, 2007); In re Lancer Partners, LP, Case No.

06-11721-JKO (Bankr. S.D. Fla. Feb. 27, 2009); In re Brasota Mortgage Company, Case No.

8:05-bk-06215-KRM (Bankr. M.D. Fla. Apr. 14, 2005); In re Allied Portables, LLC, Case No.

9:17-00865-FMD (Bankr. M.D. Fla. Mar. 9, 2017); In re Ecoventure, Wiggins Pass, Ltd., Case

No. 9:08-09197-ALP (Bankr. M.D. Aug. 25, 2008); and In re Weeks Landing, LLC, Case No.

9:06-01721-ALP (Bankr. M.D. Fla. Dec. 19, 2006). Through these various fiduciary roles,

McHale, P.A. has recovered and distributed more than $1 billion to affected investors, creditors

and beneficiaries.

         6.       I was retained as the CRO for JOMR and JOMH on February 21, 2019, and I have

served in such capacity for the Debtors since that time. In my capacity as CRO, I have knowledge

of, and experience (gained since my appointment as CRO) with the business and financial affairs

of the Debtors.



                                                 3
8930461-15
              Case 9:19-bk-01947-FMD          Doc 7     Filed 03/07/19     Page 4 of 74



         7.     To minimize any adverse effects on their estates as a result of the commencement

of these Chapter 11 Cases, the Debtors intend to request various types of relief in certain “first

day” applications, motions and pleadings (including any attachments and exhibits thereto and any

amendments, collectively, the “First Day Pleadings”). The First Day Pleadings seek relief, among

other things, to establish the foundation for the smooth and efficient administration of these

Chapter 11 Cases. The relief requested in the First Day Pleadings is important to the success of

the efforts of the Debtors to preserve and to maximize the value of their estates.

         8.     Part I of this Declaration describes the history, business and affairs of the Debtors

and the developments which led to the Debtors filing their voluntary chapter 11 petitions. Part II

summarizes the Debtors’ primary objectives in these Chapter 11 Cases. Part III sets forth the

relevant facts in support of the various First Day Pleadings filed by the Debtors concurrently

herewith.

                                               PART I
                                          BACKGROUND

A.       Overview of the Debtors.

         9.     The Debtors, which are directed, controlled and coordinated out of Naples, Florida,

represent the core of the storied history of “The Palm” restaurants – one of the most well-known

steakhouse brands in the United States and Mexico.2




2
     For consistency with various documents of the Debtors, I refer herein to “The Palm” as simply, the
     “Palm”.
                                                   4
8930461-15
               Case 9:19-bk-01947-FMD            Doc 7      Filed 03/07/19       Page 5 of 74



         (i)     The First Palm Restaurant Opened in New York City in 1926

         10.     The first Palm restaurant (“Palm One”) was opened on Second Avenue in

Manhattan in 1926 by Pio Bozzi (“Pio”)3 and John Ganzi (“John”).4 In 1933, Pio and John formed

JOMR to own and operate Palm One and to own its intellectual property.5 In 1946, JOMH was

formed to own the real property under which Palm One operated and to rent the real property to

JOMR. During April 2015, Palm One was closed and JOMH sold the land to 837 Second Avenue

Realty, LLC and 837 Second Ave B”H, LLC (an unrelated third party).

         11.     As set forth on the website for the Palm, the family-owned Palm One became

famous for its commitment to quality and a generosity of spirit with every guest who walked

through its doors. See https://www.thepalm.com/ (last visited on March 6, 2019). What began as

a restaurant became a second home to a vibrant cast of artists and writers, tycoons and civic leaders,

screen starts and working families. Palm One became renowned for the quality of its service, food

and drink, and in particular, for the caricatures that adorned its walls, contributed by cartoonist

customers who exchanged their cartoons for meals and signature dishes.




3
    Pio Bozzi was the grandfather of Bruce Bozzi, Sr. (one of the two majority shareholders of JOMR and
    JOMH; “Bruce”).
4
    John Ganzi was the grandfather of (a) Walter Ganzi, Jr. (the other of the two majority shareholders of
    JOMR and JOMH; “Wally”, and together with Bruce, collectively, they are the Defendant Majority
    Shareholders (defined herein) in the state-court Derivative Action), and (b) (i) Gary Ganzi (“Gary”),
    (ii) Claire Breen (“Claire”), and (iii) Gary Ganzi and Claire Breen, as attorneys-in-fact for the Estate of
    Charles Cook (the “Cook’s Estate”). Together, Gary, Claire and the Cook Estate are the minority
    shareholders of JOMR and JOMH and are the Pltf. Minority Shareholders (defined below) in the state-
    court Derivative Action.
5
    Pio Bozzi passed away in 1942. JOMH was formed by John Ganzi and Mary Bozzi (the widow of Pio
    Bozzi).
                                                      5
8930461-15
                Case 9:19-bk-01947-FMD        Doc 7     Filed 03/07/19      Page 6 of 74



         (ii)     The Palm Intellectual Property is Licensed for Use by New Palm-Branded
                  Restaurants and to Create Palm-Branded Household Goods for Retail Stores

         12.      Beginning in 1972, the first of many Palm-branded restaurants (the “Palm

Restaurants”) were opened. JOMR owns the Palm intellectual property – a series of trademarks

and service marks, design elements of the Palm (such as its food quality choices and methods of

preparation) and the Palm’s decor, display of certain photographs, artistic caricatures, sketches,

cartoons and other elements (i.e., the Marks and Works) (collectively, the “Palm IP”). JOMR

licenses the Palm IP to the Palm Restaurants through individual licensing agreements.

         13.      Today, there are 24 Palm Restaurants operating in the United States and Mexico.6

The Debtors do not own any of the Palm Restaurants.7 Most of the Palm Restaurants pay JOMR

a $6,000 annual fee for the use of the Palm IP. However, three Palm Restaurants operate under

separate license agreements to use the Palm IP that provide for licensing fees that include royalty

fee payments calculated as a percentage of revenue, including (i) the Palm Restaurant located at

John F. Kennedy International Airport which is operated by SSP America, Inc. (“SSP America”)

under a license granted to it by an entity which I am informed is an affiliate of PMC (Palm Airport,




6
    The 24 Palm Restaurants are located in Atlanta, Atlantic City, Beverly Hills, Boston, Charlotte,
    Chicago, Denver, East Hampton (NY), Houston, Las Vegas, Los Angeles, Mexico City (two locations),
    Miami, Nashville, New York City (four locations, including three in Manhattan and one at JFK),
    Orlando, Philadelphia, San Antonio, Tysons Corner, and Washington, D.C. For addresses to the 24
    Palm Restaurants, please refer to the Consolidated Case Management Summary, filed
    contemporaneously herewith.
7
    Upon information and belief, (i) 18 of the Palm Restaurants are owned 50%-50% by Bruce and Wally,
    (ii) the Palm Restaurants located in Philadelphia and Beverly Hills are owned 50% collectively by
    Bruce and Wally and 50% by other investors, (iii) the Palm Restaurant located in Chicago is owned
    75% collectively by Bruce and Wally and 25% by other investors, (iv) the Palm Restaurant located at
    John F. Kennedy International Airport in New York operates under a license granted by an entity which
    I am informed is an affiliate of PMC (Palm Airport LLC) to SSP America (a business that operates
    airport food outlets), and (v) the two Palm Restaurants located in Mexico operate under license
    agreements granted by JOMR to Hoteles Presidente, S.A. de C.V.
                                                   6
8930461-15
               Case 9:19-bk-01947-FMD        Doc 7     Filed 03/07/19    Page 7 of 74



LLC), and (ii) the two Palm Restaurants located in Mexico City under a license agreement granted

to the owner of those Palm Restaurants by JOMR.

         14.     In addition, PMC has granted a license to The TJX Companies, Inc. (“TJX”) to use

the Palm IP to create Palm-branded household goods for retail stores. Under the license, TJX pays

PMC a percentage of the purchase cost of each item provided for sale by TJX.

                 (iii)   The Ownership of JOMR and JOMH

         15.     When JOMR was created in 1933, JOMR issued ten shares of stock divided evenly

between Pio and John.

         16.     Similarly, JOMH issued ten shares of stock divided evenly between Mary Bozzi

(the widow of Pio) and John when it was formed in 1946.

         17.     Over time, the ownership and corporate management of JOMR and JOMH passed

down the family tree to the founders’ grandchildren.

         18.     As set forth in the Decision (defined below), the current ownership of the capital

stock of: (A) JOMR is as follows, (i) Bruce (50%), (ii) Wally (30%), (iii) together, Gary and Claire

(10%), and (iv) Cook’s Estate (10%); and (B) JOMH is as follows, (i) Bruce (50%), (ii) Wally (16

2/3%), (iii) together, Gary and Claire (16 2/3%), and (iv) Cook’s Estate (16 2/3%).

         19.     Upon information and belief, Wally is the President, and Bruce is the Treasurer and

Secretary, of JOMR, and Bruce is the President, and Wally is the Treasurer and Secretary, of

JOMH.

                 (iv)    Palm Management Corporation Manages the Palm Restaurants

         20.     On January 1, 2007, the Management Agreement and a separate Master License

Agreement (the “MLA”) were entered into by and between JOMR and PMC. Upon information

and belief, Wally and Bruce own 100% of the shares in PMC, and its senior management team

                                                  7
8930461-15
               Case 9:19-bk-01947-FMD        Doc 7    Filed 03/07/19     Page 8 of 74



includes Wally, Bruce, Jeff Phillips (Chief Operating Officer), James Longo (Chief Financial

Officer), Joy Jones (General Counsel) and Bruce Bozzi, Jr. (Executive Vice President).

         21.     Pursuant to the Management Agreement, PMC, among other things, provides

supervision, training, office detail work, clerical, purchasing and bookkeeping functions for

JOMR. The Management Agreement is for a 1-year term, but provides that, absent contrary

arrangements, that 1-year term automatically renews, and it has done so since conclusion of the

initial 1-year term. The Management Agreement provides that JOMR is to pay PMC an amount

totaling $25,999 per month for services rendered thereunder, and upon information and belief,

JOMR stopped making this monthly payment to PMC when Palm One was closed during April,

2015.

         22.     Under the MLA, JOMR licensed to PMC an exclusive, worldwide, royalty-bearing,

sublicensable license to the Licensed Property, defined as the “Marks” (various trademarks) and

“Works” (certain photographs, drawings, paintings, caricatures, sketches, cartoons and other

images that are displayed at or otherwise used in connection with the Palm Restaurants) in

connection with, among other things, the operations at the various Palm restaurants. The MLA

provides for a $12,000 annual license fee, and it has a term of 15 years with automatic renewals

for successive 5-year terms unless written notice is provided by either contract party 4 months

prior to the then-current term. Under the MLA, PMC entered into sublicense agreements for the

use of the Palm IP (as described herein).

                 (iv)   The Pre-Petition Derivative Action Pending in New York State Court

         23.     On August 31, 2012, (i) Gary, (ii) Claire, and (iii) Cook’s Estate (together with

Gary and Claire, collectively, the “Pltf. Minority Shareholders”), who are collectively the minority

shareholders of JOMR and JOMH, commenced litigation in the Supreme Court of the State of

                                                 8
8930461-15
               Case 9:19-bk-01947-FMD         Doc 7    Filed 03/07/19     Page 9 of 74



New York, County of New York (Index No. 653074/2012, the “Derivative Action”), individually

and derivatively on behalf of JOMR and JOMH, against Bruce, Wally (together, Wally and Bruce,

collectively, the “Defendant Majority Shareholders”), JOMR (as a nominal defendant) and JOMH

(as a nominal defendant, and together with the Defendant Majority Shareholders and JOMR,

collectively, the “Defendants”).

         24.     In the Derivative Action, the Pltf. Minority Shareholders asserted various causes of

action against the Defendants, including breaches of fiduciary duties by allegedly: (i) engaging in

self-interest, self-dealing transactions that allegedly undervalued JOMR’s assets by licensing the

Palm IP to substantially all of the Palm Restaurants for an annual fee of $6,000 per restaurant; (ii)

depriving JOMR of the market rate value for the exclusive right to license Palm IP to third parties

by entering into the MLA for an undervalued annual license fee of $12,000 and allegedly diverted

substantial licensing deals away from JOMR to PMC; and (iii) leasing JOMH’s real property to

JOMR for undervalued rental rates and allegedly inequitably distributed sale proceeds to JOMH’s

shareholders based on a 2006 evaluation of land owned by JOMH that concluded that the market

rent was $233,000.

         25.     On November 15, 2018, the State Court rendered its Decision After Non-Jury Trial

(State Court Action, docket no. 253, the “Decision”) and ruled in favor of the Pltf. Minority

Shareholders. A copy of the Decision is attached hereto as Exhibit “A”.

         26.     Among other things, the Decision awarded JOMR and JOMH certain amounts to

be set forth in a judgment to be entered by the Court at a later date. See Decision, pp. 26-28.

         27.     Critically important, the Decision purports to void the MLA and all of the licenses

entered into between JOMR and the Palm Restaurants. See Decision, p. 28. The Decision also



                                                  9
8930461-15
               Case 9:19-bk-01947-FMD         Doc 7     Filed 03/07/19      Page 10 of 74



imposed an injunction prohibiting the Defendant Majority Shareholders from having JOMR enter

into “below market licenses for the use of the Palm IP”. See Id.

         28.     On January 25, 2019, the State Court issued its Judgment (State Court Action,

docket no. 272, the “Judgment”). A copy of the Judgment is attached hereto as Exhibit “B”. The

Judgment provides that JOMR and JOMH have judgments against the Defendant Majority

Shareholders in an amount, as of the Petition Date, estimated at approximately $119.5 million.8

The Judgment provides that JOMR alone has the right of execution with respect to all of the

amounts awarded to both JOMR and JOMH. See Judgment, ¶¶ 1(b), 2(b), 3(b), 4(b).

         29.     Similar to the Decision, the Judgment purports to void all of the licenses entered

into between JOMR and the Palm Restaurants. See Judgment, ¶ 7. The Judgment also imposes

an injunction prohibiting the Defendant Majority Shareholders from having JOMR enter into

“below-market licenses for the use of the Palm IP”. See Id.

         30.     On February 11, 2019, the Defendant Majority Shareholders appealed the

Judgement to the Appellate Division of the Supreme Court of the State of New York, First Judicial

Department (“Appellate Court”) (Index Nos. 2018-5759, 2019-565 and 2019-1084, the “Appeal”).

         31.     On February 13, 2019, the Appellate Court issued a temporary stay of the execution

of the Judgment (the “Temporary Stay”) in response to a motion to stay the enforcement of the

Judgment pending appeal filed by the Defendant Majority Shareholders (the “Stay Motion”). A

copy of the Temporary Stay is attached hereto as Exhibit “C”.




8
    JOMR is a judgment creditor holding a Judgment against Bruce and Wally for approximately $116.5
    million plus post-Judgment interest. JOMH is a judgment creditor holding a Judgment against Bruce
    and Wally for approximately $2.97 million plus post-Judgment interest. As stated herein, the Judgment
    provides that only JOMR has the right of execution on all amounts awarded by the Judgment.
                                                   10
8930461-15
               Case 9:19-bk-01947-FMD       Doc 7    Filed 03/07/19     Page 11 of 74



         32.     Pursuant to the Temporary Stay, the Appellate Court stayed the enforcement of the

Judgment pending the Appellate Court’s determination whether to grant on a final basis the relief

requested in the Stay Motion. The Appellate Court has scheduled March 11, 2019 as the “motion

date” (i.e., the date on which the Stay Motion issue is considered to be fully-briefed and ready for

consideration by the appellate panel).

B.       The Debtors’ Debt Structure.

         -JOMR is the Guarantor of a Term Loan

         33.     JOMR is one of 27 corporate guarantors under a certain Third Amended and

Restated Limited Guaranty dated October 20, 2017 (the “Term Loan Guaranty”). Pursuant to the

Term Loan Guaranty, JOMR and the other guarantors have entered into a guaranty of payment of

a term loan in the original stated principal amount of $11,320,961.58 provided by Bank of

America, N.A. (the “Bank”), as lender, to Bruce and Wally, as borrowers (the “Borrowers”), as

more particularly defined and described as “Facility No. 2” (the “Term Loan”) in that certain Fifth

Amended and Restated Loan Agreement dated as of October 20, 2017 (the “Loan Agreement”).

As of the Petition Date, the principal amount of the debt owed to the Bank under the Term Loan

is approximately $9,905,961.58.

         -JOMR is a Guarantor of a Line of Credit

         34.     JOMR is one of 27 corporate guarantors under a certain Second Amended and

Restated Limited Guaranty dated October 20, 2017 (the “Line of Credit Guaranty”). Pursuant to

the Line of Credit Guaranty, JOMR and the other guarantors have entered into a guaranty of

payment of a line of credit in the original stated principal amount of up to $2,999,999.00 provided

by BofA to Bruce and Wally as more particularly defined and described in the Loan Agreement.



                                                11
8930461-15
               Case 9:19-bk-01947-FMD       Doc 7    Filed 03/07/19      Page 12 of 74



As of the Petition Date, the principal amount of the debt owed to the Bank under the Line of Credit

is approximately $1,842,000.00.

         -BofA Security Interests

         35.     The amounts due under the Loan Agreement are secured by, among other collateral,

(i) the equipment owned by JOMR and the other the guarantors which are wholly-owned by the

Borrowers, (ii) the intangibles owned by JOMR and the other guarantors which are wholly-owned

by the Borrowers, and (iii) all equity interest owned by the Borrowers in JOMR and the other

guarantors.

         36.     As of the Petition Date, the amounts due under the Loan Agreement are not in

default.

         -Assets and Annual Revenue and Net Income/(Loss)

         37.     As of the Petition Date, JOMR’s primary assets include the amounts awarded to it

totaling approximately $116.5 million under the Judgment which is currently on Appeal, the Palm

IP and other assets, including cash in JOMR’s bank account located at Bank of America in Naples,

Florida in an amount totaling $127,000 and $9,989.97 in other assets, and JOMR lists in its books

and records liabilities totaling approximately $6.5 million, comprised of $5.4 million due to PMC

and $1.1 million due to Cooley LLP for legal fees and expenses related to the Derivative Action.

         38.     JOMR’s total annual revenues and earnings for prior fiscal years 2017 and 2018

were:

                              FYE:        Total Revenue     Net Income
                                                              (Loss)
                               2017         $232,449      ($1,589,963)

                               2018         $177,600      ($ 230,352)



                                                12
8930461-15
               Case 9:19-bk-01947-FMD       Doc 7     Filed 03/07/19      Page 13 of 74



         39.     As of the Petition Date, JOMH’s primary asset are the amounts awarded to it

totaling approximately $2.97 million under the Judgment which is currently on Appeal, the

amounts due on a loan JOMH made to PMC pursuant to a promissory note dated July 11, 2016 in

the principal amount totaling $1.5 million which matures on July 11, 2024, and JOMH lists in its

book and records liabilities totaling approximately $1.1 million, comprised almost entirely of the

alleged amounts due to Cooley LLP for legal fees and expenses related to the Derivative Action.

         40.     JOMH’s total annual revenues and earnings for prior fiscal years 2017 and 2018

were:

                               FYE:        Total Revenue     Net Income
                                                               (Loss)
                               2017          $148,222      $147,070

                               2018          $149,039      $147,675



C.       Event Leading to the Filing of the Chapter 11 Cases

         41.     The event precipitating the filing of the Chapter 11 Cases is the Judgment entered

in the Derivative Action by the State Court which, among other things, would purport to void (if

not stayed) the licenses of the Palm IP granted by JOMR to the Palm Restaurants, and would

severely disrupt the business arrangements between and among the Debtors, the Palm Restaurants

and the other licensees of the Palm IP, many of which have been in place for over 40 years.

         42.     For this reason, the Debtors have filed these Chapter 11 Cases.

                                              PART II
                           DEBTORS’ OBJECTIVES IN THIS CASE

         43.     The Debtors commenced these Chapter 11 Cases in order to gain the critically

important “breathing spell” afforded by the automatic stay provisions of the Bankruptcy Code in

                                                 13
8930461-15
               Case 9:19-bk-01947-FMD        Doc 7    Filed 03/07/19     Page 14 of 74



order to preserve and to maximize the value of the Debtors’ estates for the benefit of the Debtors’

creditors and stakeholders.

         44.     With the protections of the automatic stay in place, the Debtors, through myself as

the CRO, will expeditiously pursue a three-part strategy during the Chapter 11 Cases. Under my

leadership and control as the CRO, the Debtors will insure the preservation of their assets pending

the appeal of the Judgment in the Derivative Action by the Defendant Majority Shareholders which

is currently pending in the Appellate Court. Also, under my leadership and control as the CRO,

the Debtors will engage in negotiations with the Defendant Majority Shareholders and the Pltf.

Minority Shareholders in an attempt to reach a global settlement in the Derivative Action. As an

integral part of those settlement negotiations, the Debtors under my leadership and control as the

CRO will investigate and determine the resources which are available, on the part of the Palm

Restaurants, the other licensees of the Palm IP and other sources, to fund a global settlement based

upon, among other possible sources, renegotiated and new license agreements involving the Palm

IP. In addition, under my leadership and control as the CRO, the Debtors will pursue possible

alternate ways to monetize the Judgment.

         45.     The Debtors’ immediate objective is to preserve and to maximize the value of their

estates by obtaining the relief requested in the First Day Pleadings to minimize any adverse effects

that these Chapter 11 Cases might otherwise have on their estates and then proceed expeditiously

towards the goals of protecting the assets of the estates pending the appeal of the Judgment by the

Defendant Majority Shareholders and attempting to reach a global settlement in the Derivative

Action for the benefit of their creditors and stakeholders.




                                                 14
8930461-15
               Case 9:19-bk-01947-FMD          Doc 7     Filed 03/07/19      Page 15 of 74



                                                PART III
                                      FIRST-DAY PLEADINGS

         46.     Concurrently with the filing of these Chapter 11 Cases, the Debtors filed certain

First Day Pleadings. The Debtors respectfully request that the Court conduct a hearing as soon as

practicable after the commencement of the Chapter 11 Case (the “First Day Hearing”) to consider

the First Day Pleadings.

         47.     I have reviewed each of the First Day Pleadings, including the exhibits thereto and

I believe that the relief sought in each of the First Day Pleadings is narrowly tailored to meet the

goals described above and, ultimately, will be critical to the Debtors’ ability to preserve and to

maximize, and to avoid immediate and irreparable harm, to the Debtors’ estates.

A.       Debtors’ Emergency Application for Approval, on an Interim and Final Basis, of the
         Employment of Paul Steven Singerman and the Law Firm of Berger Singerman LLP
         as Counsel for Debtors-in-Possession, Nunc Pro Tunc to Petition Date (the “BSLLP
         Application”).9

         48.     The Debtors seek authority to retain, on an interim basis, Paul Steven Singerman

and the law firm of Berger Singerman LLP (“BSLLP”) as general bankruptcy counsel nunc pro

tunc to the Petition Date. As detailed in the BSLLP Application, the Debtors understand that Mr.

Singerman and BSLLP have extensive experience representing chapter 11 debtors in this district

(and other districts in Florida and across the country) and that they are well-qualified to serve as

general bankruptcy counsel to the Debtors. The Debtors believe it is in their best interests, and

those of their creditors, that Mr. Singerman and BSLLP be retained to serve as Debtors’ general

bankruptcy counsel in their Chapter 11 Cases.




9
     Capitalized terms used by not otherwise defined herein shall have the meanings ascribed to them in the
     respective motion or application, as defined, in this section of the Declaration.
                                                    15
8930461-15
               Case 9:19-bk-01947-FMD       Doc 7     Filed 03/07/19     Page 16 of 74



         49.     To the best of the Debtors’ knowledge, except as disclosed in the Declaration of

Paul Steven Singerman on Behalf of Berger Singerman LLP, as Proposed Counsel for the Debtors

Nunc Pro Tunc to the Petition Date, affirmed by Mr. Singerman and attached to the BSLLP

Application as Exhibit “A”, neither Mr. Singerman nor BSLLP has any connection with the

Debtors’ creditors or other parties in interest or their respective attorneys. Counsel has informed

me that corporations like JOMR and JOMH may not appear in a Florida or federal court pro se,

and that only a licensed attorney may appear on their behalf. Because there is a various relief that

must be sought from the Court immediately, the Debtors will suffer immediate and irreparable

harm if they are unable to obtain the services of counsel before a final hearing on the application

for approval of counsel’s employment can be convened. It is, therefore, my belief that only with

the granting of interim approval of counsel’s employment will such immediate and irreparable

injury be avoided. In that regard, counsel advises that this relief has been granted in numerous

chapter 11 cases in this and other Districts in Florida, including large chapter 11 cases. See, e.g.,

In re National Auto Lenders, Inc., Case No. 18-24586-LMI (Bankr. S.D. Fla. Dec. 20, 2018); In

re Adinath Corp., et al., Case No. 15-16885-LMI (Bankr. S.D. Fla. April 21, 2015); In re McGuire

Holdings, Case No. 11-39347-RAM (Bankr. S.D. Fla. Oct. 27, 2011); In re Old Corkscrew

Plantation, LLC, et al., Case No. 11-14559-BSS (Bankr. M.D. Fla. Aug. 25, 2011); In re HearUSA,

Inc., Case No. 11-23341-EPK (Bankr. S.D. Fla. May 20, 2011); In re American Homebuilders,

Inc., et al., Case No. 09-05668-PMG (Bankr. M.D. Fla. Aug. 5, 2009); In re Land Resource, LLC,

et al., Case No. 08-10159-KSJ (Bankr. M.D. Fla. Dec. 9, 2008); In re Gencor Industries, Inc., et

al., Case No. 00-03597-KSJ (Bankr. M.D. Fla. Sept. 20, 2000), and by other bankruptcy courts

throughout the country. Accordingly, in the exercise of my business judgment, it is in the best



                                                 16
8930461-15
               Case 9:19-bk-01947-FMD        Doc 7      Filed 03/07/19   Page 17 of 74



interests of the Debtors, their estate and creditors to retain BSLLP as the Debtors’ corporate

restructuring counsel.

B.       Debtors’ Application for an Order Authorizing Employment and Retention of
         McHale, P.A. and Gerard “Jerry” A. McHale as Chief Restructuring Officer to the
         Debtor, Nunc Pro Tunc to the Petition Date (the “CRO Application”).

         50.     In the ordinary course, the Debtors seek authority to retain McHale, P.A., nunc pro

tunc to the Petition Date, pursuant to sections 105(a) and 363(b) of the Bankruptcy Code. The

Debtors understand that McHale, P.A. and I have significant and extensive experience in providing

interim management services in a Chief Restructuring Officer capacity. The Debtors understand

that McHale, P.A. and I have an excellent reputation for providing such services throughout

Florida and the United States in restructuring matters, and that my firm and I are well-qualified to

provide services to the Debtors in these Chapter 11 Cases. The Debtors believe that it is in their

best interests, and those of their creditors and other stakeholders, that McHale, P.A. and I be

retained to serve as Chief Restructuring Officer to the Debtors in their Chapter 11 Cases.

         51.     McHale, P.A. and I were employed by the Debtors prepetition on February 21,

2019. In that capacity, McHale, P.A. and I have reviewed certain of the Debtors’ books and

records, and advised the Debtors in regard to maximizing the value of the organization for their

creditors and other stakeholders. The continued post-petition retention of McHale, P.A. is in the

best interests of the Debtors and their estates.

         52.     As a result of my prior service as interim Chief Restructuring Officer in

restructuring matters, and the prepetition work done for the Debtors by McHale, P.A., the Debtors

will suffer immediate and significant harm if they are unable to obtain my services and the services

of McHale, P.A. in these Chapter 11 Cases. It is, therefore, my belief that only with the granting

of an order approving McHale, P.A.’s and my employment will such immediate and irreparable

                                                   17
8930461-15
               Case 9:19-bk-01947-FMD        Doc 7    Filed 03/07/19     Page 18 of 74



injury be avoided. Accordingly, I believe that it is in the best interests of the Debtors and their

estates that the Court grant the CRO Application.

C.      Debtors’ Ex Parte Motion for Joint Administration (the “Joint Administration
        Motion”).

         53.     The Debtors believe that it would be more efficient for the administration of these

cases if joint administration were authorized. The Debtors anticipate that a significant portion of

the activity during these cases and most hearings will be substantially identical for both of the

Debtors resulting in duplicative pleadings repeatedly being filed should joint administration be

denied. Consequently, joint administration would reduce costs and facilitate the economical,

efficient and convenient administration of the Debtors’ estates.

         54.     The Debtors submit that the rights of the creditors and other stakeholders of each

of the Debtors will not be adversely affected by joint administration of these cases. The Debtors

filed the Joint Administration Motion on an ex parte basis as contemplated by Local Rule 1015-

1(B)(2)(a). The Debtors submit that the entry of an Order approving joint administration of the

Debtors’ Chapter 11 Cases will be in their best interests and those of their creditors.

D.      Debtors’ Motion for Entry of an Order (I) Enforcing the Protections of Bankruptcy
        Code Section 362; (II) Prohibiting Plaintiff-Minority Shareholders from Executing
        on Judgment Obtained in Derivate Action; and (iii) Granting Related Relief Nunc
        Pro Tunc to the Petition Date (the “Section 362 Enforcement Motion”).

         55.     Through the Section 362 Enforcement Motion, the Debtors seek entry of an order

(i) enforcing the protections of Section 362 of the Bankruptcy Code; (ii) prohibiting the Pltf.

Minority Shareholders from efforts to execute on the Judgment; and (iii) granting related relief

nunc pro tunc to the Petition Date. In order to facilitate the ability of the Debtors to preserve and

to maximize the value of their estates through chapter 11 of the Bankruptcy Code, the Debtors

must avoid having third party minority shareholders attempting to execute on the Judgment which

                                                 18
8930461-15
               Case 9:19-bk-01947-FMD       Doc 7     Filed 03/07/19     Page 19 of 74



I am advised by counsel that, given the derivative nature of their lawsuit, belongs exclusively to

the Debtors’ estates since, by definition, derivative actions are brought on behalf of corporate

entities like JOMR and JOMH. As stated above, the amounts awarded in the Judgment are in

excess of $119.5 million.

         56.     I am further advised by counsel that, as a result of the commencement of these

Chapter 11 Cases, and by operation of law pursuant to Bankruptcy Code section 362, the automatic

stay enjoins all persons and all governmental units from, among other things, commencing or

continuing any judicial, administrative, or other proceeding against the Debtors that was or could

have been commenced before the Debtors’ Chapter 11 Cases were commenced or recovering upon

a claim against the Debtors that arose before the commencement of the Debtors’ Chapter 11 Cases.

See 11 U.S.C. § 362. More specifically, Bankruptcy Code section 362(a)(3) prohibits non-debtors,

like the Pltf. Minority Shareholders, from taking “any act to obtain possession of property of the

estate…to exercise control over property of the estate.” 11 U.S.C. § 362(a)(3).

         57.     It would be inappropriate, and more to the point, extremely prejudicial to the

Debtors’ estates, to have the Pltf. Minority Shareholders exercising control over valuable property

of the estate, that is, the Debtors’ rights under the Judgment obtained on behalf of the Debtors

should the Judgment be affirmed on appeal. I am advised by counsel that prevailing caselaw,

including from and within the Eleventh Circuit, holds that pre-petition derivative actions constitute

property of the bankruptcy estate under Bankruptcy Code section 541 upon the bankruptcy filing

of the entity in whose name and on whose behalf the action was instituted.

         58.     I believe that entry of an order granting the relief requested in the Section 362

Enforcement Motion, which the Debtors will be able to serve on affected parties, specifically

including the Pltf. Minority Shareholders, will maximize the protections afforded by the automatic

                                                 19
8930461-15
               Case 9:19-bk-01947-FMD        Doc 7     Filed 03/07/19       Page 20 of 74



stay provisions of Bankruptcy Code section 362, and be in the best interests of the estates and their

creditors and other stakeholders.

         59.     I am further advised by counsel that Bankruptcy Rule 6003, which empowers a

court to grant relief within the first 21 days after a bankruptcy filing “to the extent that relief is

necessary to avoid immediate and irreparable harm,” Fed. R. Bankr. P. 6003(b), may apply to the

Section 362 Enforcement Motion.

         60.     For reasons discussed above, I believe that the relief requested in the Section 362

Enforcement Motion is integral to the Debtors’ ability to preserve and to maximize the value of

the Debtors’ estates in these Chapter 11 Cases by allowing me as a fiduciary to maintain exclusive

control over valuable property of the estates and that an order granting that Motion is in the best

interests of the Debtors, their stakeholders, and their estates. For these same reasons, I believe that

the relief requested is necessary in order for the Debtors to protect the ongoing value of the

Debtors’ estates for the benefit of all creditors and other stakeholders.

         61.     Accordingly, I believe that, to the extent applicable, the Debtors have satisfied the

“immediate and irreparable harm” standard of Bankruptcy Rule 6003 to support granting the relief

requested. Moreover, I believe that, in order to implement the relief requested, it is appropriate

for an order of the Court provide that notice of the relief requested satisfies Bankruptcy Rule

6004(a) and that the Debtors have established cause to exclude such relief from the 14-day stay

period under Bankruptcy Rule 6004(h).

                                              PART IV
                                           CONCLUSION

         62.     This Declaration illustrates the factors that have led to the commencement of the

Chapter 11 Cases and the need for the relief requested in the First Day Pleadings. For the reasons


                                                  20
8930461-15
             Case 9:19-bk-01947-FMD         Doc 7    Filed 03/07/19     Page 21 of 74



described herein and in the First Day Pleadings which are incorporated herein by reference, I

believe that the prospect for achieving the objectives for the benefit of creditors and other

stakeholders will be substantially enhanced if the Court grants the relief requested in each of the

First Day Pleadings.

                                  28 U.S.C. § 1746 Declaration

         I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct to the best of my information, knowledge, and belief.

         Executed this 7th day of March, 2019 in Fort Myers, Florida.



                                                     /s/ Gerard A. McHale
                                                     Gerard “Jerry” A. McHale, Chief
                                                     Restructuring Officer for Just One More
                                                     Restaurant Corp. and Just One More
                                                     Holding Corp.




                                                21
8930461-15
Case 9:19-bk-01947-FMD   Doc 7   Filed 03/07/19   Page 22 of 74



                         EXHIBIT A
                               INDEX NO. 653074/2012
FILED: NEW YORK COUNTY CLERK 11/15/2018     11:55 AM
  Case DOC.
NYSCEF 9:19-bk-01947-FMD
            NO. 253        Doc 7   Filed 03/07/19
                                      RECEIVED      Page11/15/2018
                                                NYSCEF:  23 of 74




                            1 of 29
                               INDEX NO. 653074/2012
FILED: NEW YORK COUNTY CLERK 11/15/2018     11:55 AM
  Case DOC.
NYSCEF 9:19-bk-01947-FMD
            NO. 253        Doc 7   Filed 03/07/19
                                      RECEIVED      Page11/15/2018
                                                NYSCEF:  24 of 74




                            2 of 29
                               INDEX NO. 653074/2012
FILED: NEW YORK COUNTY CLERK 11/15/2018     11:55 AM
  Case DOC.
NYSCEF 9:19-bk-01947-FMD
            NO. 253        Doc 7   Filed 03/07/19
                                      RECEIVED      Page11/15/2018
                                                NYSCEF:  25 of 74




                            3 of 29
                               INDEX NO. 653074/2012
FILED: NEW YORK COUNTY CLERK 11/15/2018     11:55 AM
  Case DOC.
NYSCEF 9:19-bk-01947-FMD
            NO. 253        Doc 7   Filed 03/07/19
                                      RECEIVED      Page11/15/2018
                                                NYSCEF:  26 of 74




                            4 of 29
                               INDEX NO. 653074/2012
FILED: NEW YORK COUNTY CLERK 11/15/2018     11:55 AM
  Case DOC.
NYSCEF 9:19-bk-01947-FMD
            NO. 253        Doc 7   Filed 03/07/19
                                      RECEIVED      Page11/15/2018
                                                NYSCEF:  27 of 74




                            5 of 29
                               INDEX NO. 653074/2012
FILED: NEW YORK COUNTY CLERK 11/15/2018     11:55 AM
  Case DOC.
NYSCEF 9:19-bk-01947-FMD
            NO. 253        Doc 7   Filed 03/07/19
                                      RECEIVED      Page11/15/2018
                                                NYSCEF:  28 of 74




                            6 of 29
                               INDEX NO. 653074/2012
FILED: NEW YORK COUNTY CLERK 11/15/2018     11:55 AM
  Case DOC.
NYSCEF 9:19-bk-01947-FMD
            NO. 253        Doc 7   Filed 03/07/19
                                      RECEIVED      Page11/15/2018
                                                NYSCEF:  29 of 74




                            7 of 29
                               INDEX NO. 653074/2012
FILED: NEW YORK COUNTY CLERK 11/15/2018     11:55 AM
  Case DOC.
NYSCEF 9:19-bk-01947-FMD
            NO. 253        Doc 7   Filed 03/07/19
                                      RECEIVED      Page11/15/2018
                                                NYSCEF:  30 of 74




                            8 of 29
                               INDEX NO. 653074/2012
FILED: NEW YORK COUNTY CLERK 11/15/2018     11:55 AM
  Case DOC.
NYSCEF 9:19-bk-01947-FMD
            NO. 253        Doc 7   Filed 03/07/19
                                      RECEIVED      Page11/15/2018
                                                NYSCEF:  31 of 74




                            9 of 29
                               INDEX NO. 653074/2012
FILED: NEW YORK COUNTY CLERK 11/15/2018     11:55 AM
  Case DOC.
NYSCEF 9:19-bk-01947-FMD
            NO. 253        Doc 7   Filed 03/07/19
                                      RECEIVED      Page11/15/2018
                                                NYSCEF:  32 of 74




                           10 of 29
                               INDEX NO. 653074/2012
FILED: NEW YORK COUNTY CLERK 11/15/2018     11:55 AM
  Case DOC.
NYSCEF 9:19-bk-01947-FMD
            NO. 253        Doc 7   Filed 03/07/19
                                      RECEIVED      Page11/15/2018
                                                NYSCEF:  33 of 74




                           11 of 29
                               INDEX NO. 653074/2012
FILED: NEW YORK COUNTY CLERK 11/15/2018     11:55 AM
  Case DOC.
NYSCEF 9:19-bk-01947-FMD
            NO. 253        Doc 7   Filed 03/07/19
                                      RECEIVED      Page11/15/2018
                                                NYSCEF:  34 of 74




                           12 of 29
                               INDEX NO. 653074/2012
FILED: NEW YORK COUNTY CLERK 11/15/2018     11:55 AM
  Case DOC.
NYSCEF 9:19-bk-01947-FMD
            NO. 253        Doc 7   Filed 03/07/19
                                      RECEIVED      Page11/15/2018
                                                NYSCEF:  35 of 74




                           13 of 29
                               INDEX NO. 653074/2012
FILED: NEW YORK COUNTY CLERK 11/15/2018     11:55 AM
  Case DOC.
NYSCEF 9:19-bk-01947-FMD
            NO. 253        Doc 7   Filed 03/07/19
                                      RECEIVED      Page11/15/2018
                                                NYSCEF:  36 of 74




                           14 of 29
                               INDEX NO. 653074/2012
FILED: NEW YORK COUNTY CLERK 11/15/2018     11:55 AM
  Case DOC.
NYSCEF 9:19-bk-01947-FMD
            NO. 253        Doc 7   Filed 03/07/19
                                      RECEIVED      Page11/15/2018
                                                NYSCEF:  37 of 74




                           15 of 29
                               INDEX NO. 653074/2012
FILED: NEW YORK COUNTY CLERK 11/15/2018     11:55 AM
  Case DOC.
NYSCEF 9:19-bk-01947-FMD
            NO. 253        Doc 7   Filed 03/07/19
                                      RECEIVED      Page11/15/2018
                                                NYSCEF:  38 of 74




                           16 of 29
                               INDEX NO. 653074/2012
FILED: NEW YORK COUNTY CLERK 11/15/2018     11:55 AM
  Case DOC.
NYSCEF 9:19-bk-01947-FMD
            NO. 253        Doc 7   Filed 03/07/19
                                      RECEIVED      Page11/15/2018
                                                NYSCEF:  39 of 74




                           17 of 29
                               INDEX NO. 653074/2012
FILED: NEW YORK COUNTY CLERK 11/15/2018     11:55 AM
  Case DOC.
NYSCEF 9:19-bk-01947-FMD
            NO. 253        Doc 7   Filed 03/07/19
                                      RECEIVED      Page11/15/2018
                                                NYSCEF:  40 of 74




                           18 of 29
                               INDEX NO. 653074/2012
FILED: NEW YORK COUNTY CLERK 11/15/2018     11:55 AM
  Case DOC.
NYSCEF 9:19-bk-01947-FMD
            NO. 253        Doc 7   Filed 03/07/19
                                      RECEIVED      Page11/15/2018
                                                NYSCEF:  41 of 74




                           19 of 29
                               INDEX NO. 653074/2012
FILED: NEW YORK COUNTY CLERK 11/15/2018     11:55 AM
  Case DOC.
NYSCEF 9:19-bk-01947-FMD
            NO. 253        Doc 7   Filed 03/07/19
                                      RECEIVED      Page11/15/2018
                                                NYSCEF:  42 of 74




                           20 of 29
                               INDEX NO. 653074/2012
FILED: NEW YORK COUNTY CLERK 11/15/2018     11:55 AM
  Case DOC.
NYSCEF 9:19-bk-01947-FMD
            NO. 253        Doc 7   Filed 03/07/19
                                      RECEIVED      Page11/15/2018
                                                NYSCEF:  43 of 74




                           21 of 29
                               INDEX NO. 653074/2012
FILED: NEW YORK COUNTY CLERK 11/15/2018     11:55 AM
  Case DOC.
NYSCEF 9:19-bk-01947-FMD
            NO. 253        Doc 7   Filed 03/07/19
                                      RECEIVED      Page11/15/2018
                                                NYSCEF:  44 of 74




                           22 of 29
                               INDEX NO. 653074/2012
FILED: NEW YORK COUNTY CLERK 11/15/2018     11:55 AM
  Case DOC.
NYSCEF 9:19-bk-01947-FMD
            NO. 253        Doc 7   Filed 03/07/19
                                      RECEIVED      Page11/15/2018
                                                NYSCEF:  45 of 74




                           23 of 29
                               INDEX NO. 653074/2012
FILED: NEW YORK COUNTY CLERK 11/15/2018     11:55 AM
  Case DOC.
NYSCEF 9:19-bk-01947-FMD
            NO. 253        Doc 7   Filed 03/07/19
                                      RECEIVED      Page11/15/2018
                                                NYSCEF:  46 of 74




                           24 of 29
                               INDEX NO. 653074/2012
FILED: NEW YORK COUNTY CLERK 11/15/2018     11:55 AM
  Case DOC.
NYSCEF 9:19-bk-01947-FMD
            NO. 253        Doc 7   Filed 03/07/19
                                      RECEIVED      Page11/15/2018
                                                NYSCEF:  47 of 74




                           25 of 29
                               INDEX NO. 653074/2012
FILED: NEW YORK COUNTY CLERK 11/15/2018     11:55 AM
  Case DOC.
NYSCEF 9:19-bk-01947-FMD
            NO. 253        Doc 7   Filed 03/07/19
                                      RECEIVED      Page11/15/2018
                                                NYSCEF:  48 of 74




                           26 of 29
                               INDEX NO. 653074/2012
FILED: NEW YORK COUNTY CLERK 11/15/2018     11:55 AM
  Case DOC.
NYSCEF 9:19-bk-01947-FMD
            NO. 253        Doc 7   Filed 03/07/19
                                      RECEIVED      Page11/15/2018
                                                NYSCEF:  49 of 74




                           27 of 29
                               INDEX NO. 653074/2012
FILED: NEW YORK COUNTY CLERK 11/15/2018     11:55 AM
  Case DOC.
NYSCEF 9:19-bk-01947-FMD
            NO. 253        Doc 7   Filed 03/07/19
                                      RECEIVED      Page11/15/2018
                                                NYSCEF:  50 of 74




                           28 of 29
                               INDEX NO. 653074/2012
FILED: NEW YORK COUNTY CLERK 11/15/2018     11:55 A
  Case DOC.
NYSCEF 9:19-bk-01947-FMD
            NO. 253        Doc 7   Filed 03/07/19
                                      RECEIVED      Page11/15/2018
                                                NYSCEF:  51 of 74




                           29 of 29
Case 9:19-bk-01947-FMD   Doc 7   Filed 03/07/19   Page 52 of 74



                         EXHIBIT B
FILED: NEW YORK COUNTY CLERK 02/11/2019 02:49 PM                                 INDEX NO. 653074/2012
NYSCEF DOC. NO. 278Case   9:19-bk-01947-FMD   Doc 7   Filed 03/07/19   PageRECEIVED
                                                                            53 of 74 NYSCEF: 02/11/2019




                                               1 of 19
FILED: NEW YORK COUNTY CLERK 02/11/2019 02:49 PM                                 INDEX NO. 653074/2012
NYSCEF DOC. NO. 278Case   9:19-bk-01947-FMD   Doc 7   Filed 03/07/19   PageRECEIVED
                                                                            54 of 74 NYSCEF: 02/11/2019




                                               2 of 19
FILED: NEW YORK COUNTY CLERK 02/11/2019 02:49 PM                                 INDEX NO. 653074/2012
NYSCEF DOC. NO. 278Case   9:19-bk-01947-FMD   Doc 7   Filed 03/07/19   PageRECEIVED
                                                                            55 of 74 NYSCEF: 02/11/2019




                                               3 of 19
FILED: NEW YORK COUNTY CLERK 02/11/2019 02:49 PM                                 INDEX NO. 653074/2012
NYSCEF DOC. NO. 278Case   9:19-bk-01947-FMD   Doc 7   Filed 03/07/19   PageRECEIVED
                                                                            56 of 74 NYSCEF: 02/11/2019




                                               4 of 19
FILED: NEW YORK COUNTY CLERK 02/11/2019 02:49 PM                                 INDEX NO. 653074/2012
NYSCEF DOC. NO. 278Case   9:19-bk-01947-FMD   Doc 7   Filed 03/07/19   PageRECEIVED
                                                                            57 of 74 NYSCEF: 02/11/2019




                                               5 of 19
FILED: NEW YORK COUNTY CLERK 02/11/2019 02:49 PM                                 INDEX NO. 653074/2012
NYSCEF DOC. NO. 278Case   9:19-bk-01947-FMD   Doc 7   Filed 03/07/19   PageRECEIVED
                                                                            58 of 74 NYSCEF: 02/11/2019




                                               6 of 19
FILED: NEW YORK COUNTY CLERK 02/11/2019 02:49 PM                                 INDEX NO. 653074/2012
NYSCEF DOC. NO. 278Case   9:19-bk-01947-FMD   Doc 7   Filed 03/07/19   PageRECEIVED
                                                                            59 of 74 NYSCEF: 02/11/2019




                                               7 of 19
FILED: NEW YORK COUNTY CLERK 02/11/2019 02:49 PM                                 INDEX NO. 653074/2012
NYSCEF DOC. NO. 278Case   9:19-bk-01947-FMD   Doc 7   Filed 03/07/19   PageRECEIVED
                                                                            60 of 74 NYSCEF: 02/11/2019




                                               8 of 19
FILED: NEW YORK COUNTY CLERK 02/11/2019 02:49 PM                                 INDEX NO. 653074/2012
NYSCEF DOC. NO. 278Case   9:19-bk-01947-FMD   Doc 7   Filed 03/07/19   PageRECEIVED
                                                                            61 of 74 NYSCEF: 02/11/2019




                                               9 of 19
FILED: NEW YORK COUNTY CLERK 02/11/2019 02:49 PM                                 INDEX NO. 653074/2012
NYSCEF DOC. NO. 278Case   9:19-bk-01947-FMD   Doc 7   Filed 03/07/19   PageRECEIVED
                                                                            62 of 74 NYSCEF: 02/11/2019




                                              10 of 19
FILED: NEW YORK COUNTY CLERK 02/11/2019 02:49 PM                                 INDEX NO. 653074/2012
NYSCEF DOC. NO. 278Case   9:19-bk-01947-FMD   Doc 7   Filed 03/07/19   PageRECEIVED
                                                                            63 of 74 NYSCEF: 02/11/2019




                                              11 of 19
FILED: NEW YORK COUNTY CLERK 02/11/2019 02:49 PM                                 INDEX NO. 653074/2012
NYSCEF DOC. NO. 278Case   9:19-bk-01947-FMD   Doc 7   Filed 03/07/19   PageRECEIVED
                                                                            64 of 74 NYSCEF: 02/11/2019




                                              12 of 19
FILED: NEW YORK COUNTY CLERK 02/11/2019 02:49 PM                                 INDEX NO. 653074/2012
NYSCEF DOC. NO. 278Case   9:19-bk-01947-FMD   Doc 7   Filed 03/07/19   PageRECEIVED
                                                                            65 of 74 NYSCEF: 02/11/2019




                                              13 of 19
FILED: NEW YORK COUNTY CLERK 02/11/2019 02:49 PM                                 INDEX NO. 653074/2012
NYSCEF DOC. NO. 278Case   9:19-bk-01947-FMD   Doc 7   Filed 03/07/19   PageRECEIVED
                                                                            66 of 74 NYSCEF: 02/11/2019




                                              14 of 19
FILED: NEW YORK COUNTY CLERK 02/11/2019 02:49 PM                                 INDEX NO. 653074/2012
NYSCEF DOC. NO. 278Case   9:19-bk-01947-FMD   Doc 7   Filed 03/07/19   PageRECEIVED
                                                                            67 of 74 NYSCEF: 02/11/2019




                                              15 of 19
FILED: NEW YORK COUNTY CLERK 02/11/2019 02:49 PM                                 INDEX NO. 653074/2012
NYSCEF DOC. NO. 278Case   9:19-bk-01947-FMD   Doc 7   Filed 03/07/19   PageRECEIVED
                                                                            68 of 74 NYSCEF: 02/11/2019




                                              16 of 19
FILED: NEW YORK COUNTY CLERK 02/11/2019 02:49 PM                                 INDEX NO. 653074/2012
NYSCEF DOC. NO. 278Case   9:19-bk-01947-FMD   Doc 7   Filed 03/07/19   PageRECEIVED
                                                                            69 of 74 NYSCEF: 02/11/2019




                                              17 of 19
FILED: NEW YORK COUNTY CLERK 02/11/2019 02:49 PM                                 INDEX NO. 653074/2012
NYSCEF DOC. NO. 278Case   9:19-bk-01947-FMD   Doc 7   Filed 03/07/19   PageRECEIVED
                                                                            70 of 74 NYSCEF: 02/11/2019




                                              18 of 19
FILED: NEW YORK COUNTY CLERK 02/11/2019 02:49 PM                                 INDEX NO. 653074/2012
NYSCEF DOC. NO. 278Case   9:19-bk-01947-FMD   Doc 7   Filed 03/07/19   PageRECEIVED
                                                                            71 of 74 NYSCEF: 02/11/2019




                                              19 of 19
Case 9:19-bk-01947-FMD   Doc 7   Filed 03/07/19   Page 72 of 74



                         EXHIBIT C
                          Case 9:19-bk-01947-FMD                        Doc 7        Filed 03/07/19             Page 73 of 74
FILED: APPELLATE DIVISION - 1ST DEPT 02/13/2019 01:58 PM                                                                                           2018-5759
NYSCEF DOC. NO. 12                                                                                                       RECEIVED NYSCEF: 02/13/2019

                                   SUMMARY STATEMENT ON
                                   SUMMARY             ON APPLICATION
                                                          APPLICATION FOR
                                                     AND/OR INTERIM
                                   EXPEDITED SERVICE AND/OR INTERIM RELIEF
                                                               (sunvrrreo BY
                                                              (SUBMITTED  ey MOVING nanrv)
                                                                             MovrNG PARTY)

                                                                                                                       February 13,
                                                                                                                 pur.. February
                                                                                                                 Date:          13,2019
                                                                                                                                    2019

         Title
         Title       G y C.C.Ganzi,
                     Garv     Ganzi.Claire
                                     ClaireG.  Breen,and
                                            G Breen,      TheEstate
                                                      andThe  EstateofofCharles
                                                                         CharlesG.
                                                                                 G.Cook  Index/lndict/Do"1"1 #g 653074/2012
                                                                                    CookIndex/Indict/Docket     65307412012
         of
         of
         Matter v. v.
         Matter       WalterGanzi
                   Walter    GanziJr.
                                   Jr.and
                                       andBruce
                                           BruceBozzi  Sr
                                                 Bozzi Sr.

                                          Order
                                          Order         n              Supreme
                                                                       Supreme   El
                                                                                  'tn
                                                                                              Cou n ty New
                                                                                              County              Qgu n!y__
                                                                                                            York County
                                                                                                       tleW_V_qrk
         Appeal
         Appeal                           Judgment    of
                                          Judgment El ofa              Surrogate's0
                                                                       Surrogate
                                                                                    n
         by Defendants
         by Defendants               from Decree
                                     from Decree 111    n              Family
                                                                       Family    ❑                          on 02/11
                                                                                              Court entered on
                                                                                              Court             02111            )n 19
                                                                                                                                ,20 19

               of
         Name of
         Name                                                                                 Notice of
                                                                                              Notice   of Appeal
                                                                                                          Appeal
         Judge Andrea Masley
         Judge Andrea MasleV                                                                  filed on
                                                                                              filed on        02/11
                                                                                                              02111              .2019
                                                                                                                                ,20 19

         If fromadministrative
         If from administrativedetermination,
                                determination, state   agency
                                                state agency

         Nature
         Nature of   Non-Jury trial
                 of Non-Jury         of aa shareholder
                               trial of                  derivative action
                                           shareholder derivative     action brought
                                                                              bro ught by   minority shareholders
                                                                                        by minority  shareholders ofof
         action
         action
         or
         or proceeding   JustOne
            proceeding Just   One    MoreRestaurant
                                  More                   ("JOMR"),a aclosely
                                             Restaurant("JOMR"),         closelyheld     familycorporation,
                                                                                   heldfamily                 purportedly on
                                                                                                corporation, purportedly     on JOMR's
                                                                                                                                 JOMR's behalf.
                                                                                                                                        behalf
                                  order
                     of
         Provisions of
         Provisions                  dgment appealed
                                  judgment                    fromThe
                                                   appe aled from           trialcourt
                                                                       Thetrial   courterroneously    ruledthat
                                                                                         erroneously ruled       plaintiffs'
                                                                                                            thatplaintiffs'
                                  decree
                                   decree
                   claims
                   claims are not
                              not barred
                                    barred byby the statute
                                                    statute of  limitations and
                                                            of limitations         doctrines of
                                                                              and doctrines    of acquiescence
                                                                                                  acquiescence and laches.
                                                                                                                      laches.

                   Further, the damages awarded
                   Further,              awarded byby the   trial court
                                                      the trial   court are excessive
                                                                              excessive and  disregard the
                                                                                        and disregard  the evidence    presented atattrial.
                                                                                                           evidence presented         trial.
                                     I appellant
                                       appelTant I
         This application
         This             by
              application by           respondent
                                       respondent      is  fora ?stay
                                                        is for               enforcementofofthe
                                                                    stayofofenforcement          judgmententered
                                                                                             thejudgment    enteredininthis
                                                                                                                        thisaction
                                                                                                                             actionuntil
                                                                                                                                     until

                    Defendants-Appel lants' motion
                    Defendants-Appellants'  motion to
                                                   to stav
                                                      stay the
                                                           the enforcement        judgment pendin
                                                               enforcement of the iudgment pending  the aooea
                                                                                                  s the  appealI has
                                                                                                                 has been decided.
                                                                                                                          decided.




         If applying
         If          for aa stay,
            applying for    stay, state
                                  state reason
                                        reason why
                                               why requested Absentaastay,
                                                   requested Absent        , JOMR,the
                                                                      stav JOMR,   thecompany
                                                                                       companvon  behalfofofwhich
                                                                                               onbehalf             plaintiffs sue,
                                                                                                             which plaintiffs

         will be
         will be irrepara
                 irreparably  harmed as
                          bly harmed as the Palm Restaurant busi ness,JOMR's
                                                 Restaurant business,  JOMR's sole
                                                                               solesource
                                                                                    sourceofofrevenue,  willlose
                                                                                               revenue,will  losethe
                                                                                                                  thefinancing
                                                                                                                      financingitit

         requires to
         requires  to operate
                      operateand
                              andbe  forcedtotoclose;
                                  beforced       cl ose;the    judgment
                                                          thejudgment likely    willbe
                                                                         likelywill     reversed;a astay
                                                                                     bereversed;           willnot
                                                                                                      staywill  notmaterially
                                                                                                                    materially harm  plaintiffs.
                                                                                                                                harmplaintiffs.

         Has
         Has any
             any undertaking
                 undertaking been posted No
                             been posted No                                                  If "yes",
                                                                                             If "yes", state
                                                                                                       state amount
                                                                                                             amount and
                                                                                                                    and type
                                                                                                                         type




         Has  application been
         Has application    been made
                                   made toto                                If  "yes", state
                                                                            ) f "yes",  state
         court below
         court  below for
                       for this   relief No
                            this relief  No                                 Disposition
                                                                            D isposition
         Has  there been
         Has there  been any     prior application
                           any prior    application                         lf"yes",
                                                                            If  "yes", state
                                                                                       state dates
                                                                                              dates
         here    this court
         here in this court No No                                           and
                                                                            and nature
                                                                                  nature




         Has
         lJas adversary
              adversary been
                          been advised
                               advised                                      Does
                                                                            Does he/she
                                                                                 he/she
         of this
         of this application  Yes
                 app lication Yes                                                   No
                                                                            consent No
                                                                            consent
                  Case 9:19-bk-01947-FMD                Doc 7       Filed 03/07/19             Page 74 of 74


                        Attornevfor
                       Attorney     Mo vant
                                 forMovant                                            Attorneyfor
                                                                                     Attorney      Opposition
                                                                                               forOpposition


N11u.. KasowitzBenson
  ame Kasowitz                LLp
                       TorresLLP
                BensonTorres                                                        Hogut,
                                                                                     H      Newman Regalal&&Kenney LLP
                                                                                           Newman,                  LLP

Address       Broadway
        1633 Broadway
 4661gs5'1633                                                                                    Newman
                                                                                     FredricS.S.Newman
                                                                                    Fredric

New  York, New
 NewYork,      york 10019
           NewYork   10019                                                          One
                                                                                     OneGrand
                                                                                         GrandCentral  place,6060East
                                                                                               CenlralPlace,      East42nd
                                                                                                                       42ndSt.,
                                                                                                                            St.48th
                                                                                                                                48thFloor
                                                                                                                                     Floor

                                                                                     NewYo
                                                                                    New    rk, New
                                                                                        York,   Newyo rk 10165
                                                                                                   York   10165


Tel.  No.(212)
 Tel.No.        506-1700
           Q12)506-1700


Appearing
 Appearingby
           by Marc      Kasowitz
               MarcE.E.Kasowitz                                                      DunningRievman
                                                                                    Dunning  Rievman&&Davies
                                                                                                       DaviesLLP
                                                                                                              LLP

 SarmadM.
Sarmad     Khojasteh
        M.Khojasteh                                                                             Rievman
                                                                                     JoshuaD.D.Rievman
                                                                                    Joshua

                                                                                     434West
                                                                                    434 West33rd
                                                                                             33rdStreet
                                                                                                  Street

                                                                                     NewYork,
                                                                                    New        NewYo
                                                                                         York New    rk10001
                                                                                                  York  10001




                                                  (Donot
                                                 (Do     rvritebelow
                                                      notwrite        thisline)
                                                                belowthis   line)
 DISPOSITION
DISPOSITION

      PeAct     dcAtel-eAna-Ainei                                  -me. 06__Oet ‘4:2 tt&ma
  k-lasaftt0- ok --tt&LN                                             5 fe •      -0-0A-mit t4                                          _
cULLIA__




                                                                                                                210
                                                                                                                2 t
                                                                     ice  J{q
                                                                       , fjr..7                                    Date
                                                                                                                    Date

MotionDate
Motion Date Zli_l_Ct                      Opposition
                                         Opposition                            Reply
                                                                                Reply                 6_/
                       _                                 ffjj


 EXPEDITE
EXPEDITE                                  ATTORNEYS
                                    PHONEATTORNEYS
                                   PHONE                                        DECISlONBY
                                                                               DECISION  BY

 ALLPAPERS
ALL  PAPERS TO  BESERVED
             TOBE         PERSONALLY
                   SERVEDPERSONALLY.
                                                                                          Court A




                                                                                                                         "Revised06/18"
                                                                                                                        "Revised  06/18"
